Citation Nr: 1126966	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  05-08 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from September 1954 to August 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In June 2007, the Board remanded the claim for additional development, and on July 30, 2010, the Board denied the claim.


FINDINGS OF FACT

1.  On July 30, 2010, the Board issued a decision denying a claim for service connection for hearing loss.  

2.  Evidence pertinent to the appeal decided in the July 30, 2010, Board decision was in VA's constructive possession at the time of that decision, but was not discussed in that decision.  


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on July 30, 2010, have been met.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2004, the RO denied the Veteran's claim for service connection for hearing loss.  The Veteran appealed.  On June 10, 2010, the Veteran submitted relevant medical evidence to the RO in Muskogee, Oklahoma.  This evidence was not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2010).  The Muskogee RO forwarded this evidence to the RO in St. Louis.  It was received at the St. Louis RO on June 29, 2010.  The St. Louis RO forwarded this evidence to the Board.  This evidence was received at the Board on July 30, 2010.

On July 30, 2010, the Board issued a decision denying the claim.  The Board's decision made no mention of the medical evidence received by it that same day.

An appellate decision may be vacated by the Board at any time upon the request of the appellant or his representative, or on the Board's own motion, when there has been a denial of due process.  38 C.F.R. § 20.904.  In this case, the Board's July 2010 decision failed to consider relevant medical evidence that was in its possession that was received that same day.  Given the foregoing, the Board's July 2010 decision was not based on consideration of all the available evidence.  In order to ensure due process, the Board has decided to vacate our July 2010 decision.

Under 38 U.S.C.A. § 7252, only a final decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims (Court).  This vacatur is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


ORDER

The Board's July 30, 2010 decision is vacated.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


